   Case: 1:20-cr-00041-MRB Doc #: 21 Filed: 09/23/20 Page: 1 of 8 PAGEID #: 73




                            UNITED STATES OF AMERICA
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

United States of America,

      Plaintiff,                               Case No. 1:20cr041

              v.                               Judge Michael R. Barrett

Sontez Sheckles,

      Defendant.

                                  OPINION & ORDER

      This matter is before the Court on Defendant’s Motion to Suppress Evidence (Doc.

12); the United States’ Response (Doc. 13); Defendant’s Reply (Doc. 14); and the United

States’ Sur-reply (Doc. 16). Oral arguments were heard on August 26, 2020.

      I.      BACKGROUND

      The following facts are set forth in the Affidavit for Search Warrant executed by

Officer Marcus McNeil (Doc. 12, PageID 41-42) (“McNeil Affidavit”) and the Government’s

responsive pleading (Doc. 13). In the early morning hours of November 29, 2019, two

shootings occurred, one in close proximity to, and one inside, the Chalet Bar in downtown

Cincinnati, Ohio. The shooting outside of the Chalet Bar resulted in the death of victim

Watson; and the shooting inside resulted in injury to victim Evans (Doc. 12, PageID 41;

Doc. 13, PageID 45).        Homicide detectives obtained the establishment’s video

surveillance tape. (Doc. 12, PageID 42). According to the McNeil Affidavit, the video

shows Defendant pulling a handgun from his pocket, chambering a round, walking to the

rear door and shooting the victim identified as Evans. (Doc. 12, PageID 42). The McNeil

Affidavit states that Defendant was located and arrested the same day: November 29,
    Case: 1:20-cr-00041-MRB Doc #: 21 Filed: 09/23/20 Page: 2 of 8 PAGEID #: 74




2019. (Doc. 12, PageID 42). Officers sought and obtained a search warrant for the

contents of a cell phone. (Doc. 12, PageID 42). The McNeil Affidavit states that the cell

phone was recovered from Defendant at the time of his arrest. The McNeil Affidavit states

that the affiant “believes Sheckles may have used the [cell phone] to communicate with

the victims involved in the offense, suspects in Watson’s murder, and/or others who may

have additional knowledge of the fact surrounding the offense.” (Doc. 12, PageID 42).

       II.    ANALYSIS

       The Fourth Amendment prohibits “unreasonable searches and seizures” and

provides that “no Warrants shall issue, but upon probable cause, supported by Oath or

affirmation, and particularly describing the place to be searched, and the persons or

things to be seized.” U.S. Const. amend IV. In deciding whether to issue a search

warrant, the Fourth Amendment requires the issuing magistrate to make “a practical,

common-sense decision whether, given all the circumstances set forth in the affidavit

before him [or her], including the veracity and basis of knowledge of persons supplying

hearsay information, there is a fair probability that contraband or evidence of a crime will

be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct. 2317, 76

L.Ed.2d 527 (1983) (internal alterations omitted).

       This Court takes note of two important facts. First, the McNeil Affidavit is silent as

to whether the video shows Defendant using the cell phone nor is there any other

evidence that the cell phone was used in the above described events. Second, the reader

of the McNeil Affidavit would reach the following conclusions: the shootings occurred in

the early morning hours of November 29, 2019, homicide investigators interviewed

witnesses and viewed video surveillance tape at the scene, and, that sometime thereafter



                                             2
    Case: 1:20-cr-00041-MRB Doc #: 21 Filed: 09/23/20 Page: 3 of 8 PAGEID #: 75




on the same day, Defendant was arrested and the cell phone was recovered on his

person at the time of his arrest. In fact, the Government read the McNeil Affidavit in this

way in its initial response to Defendant’s Motion. (Doc. 13, PageID 46).

       However, as Defendant points out in his Reply, he was actually arrested a month

later on December 29, 2019. In its Sur-reply briefing, the Government concedes that the

actual arrest date was, in fact, December 29, 2019. (Doc. 16). The same was stipulated

at oral argument. The Government frames this discrepancy as a nullity and asks this

Court to speculate that the state court judge who issued the search warrant would have

realized this to be a typographical error. This Court is well-aware of the Sixth Circuit’s

typographical error exception:

       . . . Challenges to warrants based on typographical errors or factual
       inaccuracies typically fall under this Circuit’s clerical error exception. We
       have consistently found that inadvertent drafting mistakes, for instance
       transposing a number in a street address or listing an incorrect nearby
       address, do not violate the Fourth Amendment’s prohibition on
       unreasonable searches and seizures. That is because those errors create
       little risk of a mistaken search or a general warrant granting police an
       unconstitutionally broad authority to conduct searches.

United States v. Abdalla, No. 19-5967, 2020 WL 5050361, *1 (6th Cir. Aug. 27, 2020).

This exception does not apply here. Whether the mistake was a typographical error is of

little consequence when the error leads to an important misstatement of a fact critical to

the probable cause finding.

       While this Court must give great deference to an issuing court’s determination of

probable cause, this Court is limited to examining only “the information presented in the

four-corners of the affidavit.” United States v. Crawford, 943 F.3d 297, 305 (6th Cir. 2019)

(quoting United States v. Frazier, 423 F.3d 526, 531 (6th Cir. 2005)) and citing United

States v. Allen, 211 F.3d 970, 973 (6th Cir. 2000)). This Court is not second-guessing

                                             3
    Case: 1:20-cr-00041-MRB Doc #: 21 Filed: 09/23/20 Page: 4 of 8 PAGEID #: 76




the issuing court, but rather pointing out the problematic misinformation upon which it

relied: that the shooting occurred in the early morning hours of November 29, 2019,

Defendant was identified through video surveillance at the scene, and then later arrested

on the same day with the cell phone in his possession.

       Assessing the remainder of the McNeil Affidavit under the totality of the

circumstances, this Court concludes the Affidavit did not provide a “substantial basis” from

which the issuing court could conclude that probable cause was present to search

Defendant’s phone. See Gates, 462 U.S. at 238, 103 S.Ct. 2317. “When a warrant

applicant seeks to search a specific location, the affidavit must establish ‘a nexus between

the place to be searched and the evidence to be sought.’” United States v. Brooks, 594

F.3d 488, 492 (6th Cir. 2010) (quoting United States v. Carpenter, 360 F.3d 591, 594 (6th

Cir. 2004) (en banc)).    Without the temporal connection between the shooting and

Defendant’s arrest, the McNeil Affidavit lacks the required nexus. The McNeil Affidavit

does not state that Defendant is seen using a cell phone in the surveillance video, or

provide other evidence which would provide reasonable ground to believe that the cell

phone recovered during Defendant’s arrest was used in relation to the shootings. Accord

United States v. Griffith, 867 F.3d 1265, 1271-72 (D.C. Cir. 2017) (search of residence

invalidated in part because the warrant affidavit “conveyed no reason to think that [the

defendant] owned a cell phone” or that evidence related to the homicide would be found

on a cell phone); cf. United States v. Titington, No. 3:17-CR-00124-7, 2018 WL 6019649,

at *4 (M.D. Tenn. Nov. 16, 2018) (reasonable to believe cell phone which driver had on

his person was used to assist in the distribution of drugs where driver was found

unconscious with a loaded Glock and 8.4 grams of cocaine within his reach).



                                             4
    Case: 1:20-cr-00041-MRB Doc #: 21 Filed: 09/23/20 Page: 5 of 8 PAGEID #: 77




       In addition, Defendant was arrested a month after the shootings took place. A

warrant must be supported by “facts so closely related to the time of the issue of the

warrant as to justify a finding of probable cause at that time.” United States v. Hython,

443 F.3d 480, 485 (6th Cir. 2006) (quoting Sgro v. United States, 287 U.S. 206, 53 S.Ct.

138, 77 L.Ed. 260 (1932)). There is no evidence that the cell phone recovered from

Defendant during his arrest was the phone he was using a month earlier when the

shootings took place.

       The Court also concludes that the evidence cannot be properly admitted pursuant

to Leon's good-faith-reliance exception to the exclusionary rule. Under this exception,

even if the warrant affidavit failed to provide probable cause, evidence should not be

suppressed if it is “obtained in objectively reasonable reliance” on the defective warrant.

United States v. Leon, 468 U.S. 897, 922, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984). The

Supreme Court has identified four circumstances when an officer's reliance on the

magistrate's decision would not be objectively reasonable: “(1) if the issuing magistrate

was misled by information in an affidavit that the affiant knew was false or would have

known was false except for his reckless disregard of the truth; (2) if the issuing magistrate

failed to act in a neutral and detached fashion and merely served as a rubber stamp for

the police; (3) if the affidavit was so lacking in indicia of probable cause as to render

official belief in its existence entirely unreasonable, or where the warrant application was

supported by nothing more than a bare bones affidavit; and (4) if the warrant was facially

deficient in that it failed to particularize the place to be searched or the things to be

seized.” United States v. King, 227 F.3d 732, 753 (6th Cir. 2000) (citing Leon, 468 U.S.

at 914-15, 104 S.Ct. 3405).



                                             5
      Case: 1:20-cr-00041-MRB Doc #: 21 Filed: 09/23/20 Page: 6 of 8 PAGEID #: 78




        The Court finds that the third limitation applies here. 1 As the Sixth Circuit has

explained, a “bare-bones” affidavit is commonly defined as one which states only

“suspicions, beliefs, or conclusions, without providing some underlying factual

circumstances regarding veracity, reliability, and basis of knowledge.” United States v.

White, 874 F.3d 490, 496 (6th Cir. 2017) (quoting United States v. Laughton, 409 F.3d

744, 748 (6th Cir. 2005). A bare-bones affidavit is a conclusory affidavit, or one that

asserts “only the affiant's belief that probable cause existed.” Id. (quoting United States

v. Williams, 224 F.3d 530, 533 (6th Cir. 2000)). Stated differently:

        It provides nothing more than a mere “guess that contraband or evidence
        of a crime would be found,” United States v. Schultz, 14 F.3d 1093, 1098
        (6th Cir. 1994), either “completely devoid” of facts to support the affiant's
        judgment that probable cause exists, United States v. Carpenter, 360 F.3d
        591, 595–96 (6th Cir. 2004) (en banc), or “so vague as to be conclusory or
        meaningless.” United States v. Frazier, 423 F.3d 526, 536 (6th Cir. 2005)
        (quoting Carpenter, 360 F.3d at 596).

Id.

        Here, Officer McNeil states in the Affidavit that he believes Defendant may have

used the cell phone to communicate with the victims, suspects or others who might have

information about the shootings, but there is nothing more to connect the cell phone to

the shootings. In an analogous case, the Sixth Circuit concluded that the minimal nexus

required to support an officer’s good faith belief was not present:

        The only connection in the affidavit between 228 Shelby Street and drug
        trafficking was that Jackson police arrested McPhearson at his residence
        and found crack cocaine in his pocket in a search incident to the arrest.
        This connection cannot establish the minimal nexus that has justified

        1This case does not fall into a typical Leon analysis. The difficulty here is that in this
Court’s mind, the potential for a probable cause determination hinges on a clear mis-statement
of a material fact within the four corners of the affidavit. As noted above, the discrepancy in the
factual assertion is not the type of “hyper-technical mistake” permitted but really the only
lynchpin for probable cause accompanied by a bare-bones assertion. It is incongruous for this
Court to ignore the mistake.

                                                 6
   Case: 1:20-cr-00041-MRB Doc #: 21 Filed: 09/23/20 Page: 7 of 8 PAGEID #: 79




      application of the good-faith exception in cases where the nexus between
      the place to be searched and the evidence to be sought was too weak to
      establish probable cause. See Frazier, 423 F.3d at 536–37; Carpenter, 360
      F.3d at 595–96; United States v. Van Shutters, 163 F.3d 331, 337–38 (6th
      Cir.1998); United States v. Schultz, 14 F.3d 1093, 1098 (6th Cir. 1994);
      Savoca, 761 F.2d at 298–99. The application of the good-faith exception in
      Frazier, Savoca, and Van Shutters depended on the fact that each of the
      defendants were known to have participated previously in the type of
      criminal activity that the police were investigating. In Frazier, the defendant
      was a known drug dealer and drugs had been found at his prior residence.
      423 F.3d at 537. In Savoca, the defendants had been identified as the
      perpetrators of a string of bank robberies in two states. 761 F.2d at 295–
      98. Similarly, in Van Shutters, the defendant had confessed to perpetrating
      an auto-theft scheme. 163 F.3d at 336–37. Finally, in Shultz, the court
      found that the minimal nexus was satisfied by the officer's reliance on his
      years of experience as a narcotics investigator and the knowledge he had
      acquired of drug dealers' business practices. 14 F.3d at 1098. Each of
      these additional facts, although not sufficient to establish probable cause,
      created the minimal nexus between the place to be searched and the
      evidence sought that would permit application of the good-faith exception.

United States v. McPhearson, 469 F.3d 518, 526 (6th Cir. 2006). In this case, the

additional facts are not present. Defendant was a suspect in the shootings based on the

surveillance video, but the only connection between the cell phone and the shootings is

that Defendant had the cell phone with him when he was arrested. While Officer McNeil

states that from his training and experience he is aware that cell phones are used to

facilitate criminal activity (Doc. 12, PAGEID# 42), there is nothing in the Affidavit which

would indicate that Officer McNeil believed Defendant had used this particular cell phone

in the shootings which were being investigated. As such, the McNeil Affidavit does not

establish a “minimally sufficient nexus between the illegal activity and the place to be

searched.” United States v. Brown, 828 F.3d 375, 385 (6th Cir. 2016) (quoting United

States v. Carpenter, 360 F.3d 591, 596 (6th Cir. 2004).




                                            7
Case: 1:20-cr-00041-MRB Doc #: 21 Filed: 09/23/20 Page: 8 of 8 PAGEID #: 80




   III.   CONCLUSION

Accordingly, Defendant’s Motion to Suppress (Doc. 12) is GRANTED.

IT IS SO ORDERED.



                                              /s/ Michael R. Barrett      _
                                         Michael R. Barrett, Judge
                                         United States District Court




                                     8
